IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GEORGE C. STALLWORTH,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2123

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 6, 2014.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

George C. Stallworth, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jamie M. Braun, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.